COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Tunisha Norton v. Samuel C. Sze

Appellate case numbers:     01-15-00752-CV

Trial court case numbers: 15-CCV-055348

Trial court:                County Court at Law No. 1 of Fort Bend County

       On August 31, 2015, appellant, Tunisha Norton, proceeding pro se, timely filed a
notice of appeal from the county court’s judgment, signed on August 27, 2015, granting
appellee, Samuel C. Sze, possession in this forcible detainer case. See TEX. R. APP. P. §
26.1. On September 11, 2015, appellee, via counsel, filed this opposed “Motion to
Accelerate and Give Precedence to Appeal and Notice of Appellant’s Failure to Pay
Rent” under Rule 40.1.
       Here, without citation to any authority, appellee asserts that this appeal should be
given precedence “in the interest of justice” because appellant “has failed to properly and
fully pay rent during the pendency of her appeal to the county court and now during this
appeal.” However, appellee has failed to show how appellant’s alleged failure to pay rent
warrants giving this eviction appeal “precedence in the interest of justice.” TEX. R. APP.
P. 40.1(c); cf. TEX. PROP. CODE ANN. § 24.007(b) (West Supp. 2014) (noting appeals
may be taken in eviction suits, but does not give them precedence); see, e.g., Cathey v.
Meyer, 115 S.W.3d 644, 673–74 (Tex. App.—Waco 2003) (Gray, J., dissenting) (noting
“cases to which the Court gives precedence ‘in the interest of justice,’ . . . include those
involving family relationships, particularly those concerning children.”) (citing TEX. R.
APP. P. 40.1(c)), aff’d in part, rev’d in part, 167 S.W.3d 327 (Tex. 2005).
       Accordingly, appellee’s motion to accelerate and give precedence is denied.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    
Date: September 24, 2015